                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EA~TERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                  No. 5:12-CR-220-D


UNITED STATES OF AMERICA,                      )
                                               )
                    v.                         )
                                               )                       ORDER
TIM:OTHY SMITH,                                )
                                               )
                           Defendant.          )


       On October 29, 2018, Timothy Smith filed a motion for reconsideration [D.E. 185] of this

court's order of May 19, 2018. See [D.E. 181]. The court assumes that it has jurisdiction. See

United States v. May, 855 F.3d 271,274 (4th Cir. 2017); cf. United States v. Goodwyn, 596 F.3d

233, 23 5-36 (4th Cir. 201 0). The court has considered the request for reconsideration and the entire

record. The court DENIES the motion [D.E. 185]. See [D.E. 181].

       SO ORDERED. This _lD. day of October 2018.




                                                        United States District Judge
